Citation Nr: 9909214	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel

INTRODUCTION

The appellant had active service from July 1962 to August 
1983.  His service included duty in Vietnam where he earned 
the Combat Infantryman Badge and was awarded the Purple Heart 
Medal with an Oak Leaf Cluster.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a disability evaluation of 10 percent, and which 
increased the evaluation for the low back disability from 10 
percent to 20 percent, effective from the date of the May 
1994 claim for an increased rating.  

The Board remanded the case to the RO in September 1996.  
While the case was in remand status, the RO increased the 
appellant's disability evaluation for the PTSD from 10 to 30 
percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The increased PTSD rating was 
effective as of the date of receipt of the original claim- 
this effectively allows the Board to consider entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, No. 96-947 
(U. S. Vet. App. Jan. 20, 1999).  Thus, the issue as to the 
PTSD rating has been recharacterized slightly on the title 
page of this decision.

The Board notes that after the appellant submitted a request 
for the reopening of his claim of entitlement to service 
connection for a skin disorder secondary to exposure to Agent 
Orange in Vietnam.  No action as yet has been taken on this 
request received at the RO in September 1996.  This matter is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant's PTSD is manifested by a somewhat 
restricted affect, difficulty relating to people, 
irritability, nightmares, difficulty sleeping, depression, 
anhedonia, feelings of hypervigilance and a GAF score of 55.  
There is no clinical evidence of psychosis, feelings of 
hopelessness, or suicidal ideation.  He demonstrated good 
interpersonal skills and coherent speech with normal rate and 
volume.  He has a recent history of alcohol abuse and 
currently is receiving only sleeping medication for his PTSD.  
He was last employed in January 1997, and subsequently was 
going to seek employment.

3.  The appellant's PTSD is productive of definite, but not 
considerable, impairment of social and industrial 
adaptability.

4.  The appellant's PTSD is productive of an impairment of 
social and industrial adaptability characterized by 
occasional decrease in work efficiency, but not characterized 
by reduced reliability and productivity.

5.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with radiation into the right leg and objective medical 
evidence of no postural or fixed deformities; no muscle 
spasms; no foot drop; normal musculature; positive straight 
leg raises; a limited range of lumbar spine motion and pain 
on motion.  

6.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate intervertebral disc syndrome or moderate limitation 
of lumbar spine motion, but not severe lumbosacral strain, 
severe intervertebral disc syndrome, severe limitation of 
motion, or unfavorable lumbar spine ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD under both the regulations in effect before 
November 7, 1996, and the regulations in effect after that 
date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996) (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the appellant's low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are plausible.  The evidence on file 
includes private medical records, VA medical records and 
reports of VA examinations, as well as evidence associated 
with his job with the United States Postal Service (USPS).  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).  As noted, 
consideration of the entire period of the rating for the PTSD 
will be considered following the initial rating.  See 
Fenderson, supra.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

I.  PTSD Claim.

The Board initially notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  While this case 
was in appellate status, the VA amended its regulations for 
rating mental disorders, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130 (1997)).  In this case, the RO has reviewed the 
issue of entitlement to an increased rating for PTSD under 
the revised regulatory criteria prior to appellate 
consideration of this matter, and the appellant has received 
notice of the new criteria, as evidenced by the Supplementary 
Statement of the Case (SSOC) issued in December 1998.  The 
Board will resolve the claim under the criteria that is to 
the advantage of the appellant as per the holding in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As is clear from the 
discussion below, neither criteria are so favorable as to 
warrant an increased rating.

The appellant contends his service-connected post-traumatic 
stress disorder (PTSD) is more disabling than currently 
evaluated.  He maintains that the symptomatology associated 
with this disorder, including nightmares, feelings of 
depression, irritability and nervousness and the need to take 
medication to sleep, affects his social and industrial 
adaptability.  His representative has joined in these 
contentions.

A VA examination was conducted in June 1994.  At that time he 
reported that he had nightmares, that he was unable to relate 
to civilians, that he was having some difficulty with 
concentration, that he was jumpy and irritable and that the 
older he got, the more severe his symptoms were.  On mental 
status examination, the appellant was able to interact and 
relate to the examiner appropriately.  He denied any suicidal 
or homicidal ideation.  The examiner stated that the 
appellant was able to set priorities and make appropriate 
decisions about the common problems of everyday living.  The 
diagnosis was PTSD, severe.

In April 1994, the appellant had sought treatment at a VA 
facility for complaints of headaches and problems sleeping.  
He was diagnosed with tension headaches and he was advised to 
decrease his evening alcohol intake.  He was seen in the VA 
psychiatry clinic in February 1995.  He was described as 
pleasant, rational and minimizing his symptoms.  The most 
bothersome symptoms were nightmares, social avoidance, 
jumpiness and anxiety.  He was referred for PCT screening, 
but there is no evidence that he subsequently received 
treatment from that program.

In September 1995, the appellant was involuntarily committed 
to a psychiatric facility by his wife based on erratic 
behavior.  He was hospitalized at the University of Alabama 
at Birmingham for a week.  He was not on any psychiatric 
medication at the time of the admission.  He was noted to 
have been drinking excessively and threatening his wife and 
himself with gun (he denied these reports from his wife).  
The review of the appellant's psychiatric history indicated 
that the appellant had been diagnosed with PTSD, but he 
denied having had any symptoms in the previous 8 to 10 years.  
He denied paranoid thoughts, auditory and visual 
hallucinations and any sleep disorder.  He appeared to be 
cooperative and maintained good eye contact.  His speech was 
coherent with normal rate and volume.  No thought disorder 
was observed.  He voiced no ideas of reference.  There were 
no perceptual abnormalities.  His cognitive functions were 
noted to be grossly intact.  He did not exhibit any 
behavioral problems or evidence of psychosis and 
psychological testing was negative.  He was referred to the 
alcohol dependence unit and released after a hearing 
concerning the involuntary commitment.  The Axis I discharge 
diagnoses included alcohol dependency disorder; possible 
psychotic episodes associated with alcohol abuse; and 
"history of PTSD (in remission)."  The Global Assessment of 
Functioning (GAF) score on Axis V was 50.

The appellant also received treatment at a private counseling 
office, from the mid-July 1995 until December 1995; this 
treatment apparently began after the appellant was involved 
in a domestic dispute in May 1995.  He was noted to be under 
less stress at the end of July because his financial 
situation was alleviated.  It was also indicated that he was 
being seen every three to four months by a VA psychiatrist to 
get sleeping pills.  Mental status examination revealed the 
appellant to be oriented times three with good interpersonal 
skills and no psychosis.  He complained of decreased sleep, 
increased irritability, decreased golf and yard work due to 
injury, and increased pain sensitivity.  In November 1995, he 
was noted to still be doing well.  He reported increased 
communication with his wife.  He was assessed as active and 
stable.  In December 1995, he was noted to be seeking 
employment as he found little comfort in retirement because 
he seemed to need to be productive in order to feel good 
about himself.  

In May 1997, the appellant underwent a VA PTSD examination.  
He stated that he was unemployed since the end of January 
1997 when he quit work as a resident monitor in a federal 
halfway house after having worked there for 12 months.  In 
addition, he stated that he was able to work and anticipated 
finding a job soon.  He did not feel that he suffered from 
any problem that would interfere with his working.  He 
reported that he felt uncomfortable around people, that he 
had frequent nightmares, that he felt depressed all the time, 
that he was unable to sleep without medication and that he 
felt irritable and nervous all the time.  He described 
feeling hypervigilant and easily startled, lack of appetite, 
losing his temper easily, and loss of concentration with 
forgetfulness and absentmindedness, as well as feeling 
detached from others and having difficulty relating to 
others.  The examiner noted that the appellant denied 
feelings of hopelessness or any current suicidal ideation.  
The appellant was described by the examiner as having a 
pleasant and cooperative attitude.  He appeared to be tense 
and to have no sense of humor.  His affect was restricted.  
The examiner stated that the appellant could set priorities 
and make appropriate decisions about common problems of 
everyday life.  He was able to express his thoughts and 
feelings without difficulty.  A diagnosis of PTSD, chronic, 
severe, was rendered and the examiner assigned a GAF score of 
55.  The examiner added that the appellant continued to 
experience conflicts with his co-workers and that he 
exhibited low self-confidence.

A.  Rating Criteria in Effect Prior to November 1996 
Regulation Change.

The Board will first analyze the appellant's claim under the 
old PTSD rating criteria that was in effect prior to the 
November 1996 regulation changes.  According to those 
criteria, a 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, Diagnostic Code 9411. 

It is clear from the evidence of record that the appellant 
has only demonstrated possible psychotic episodes that are 
associated with alcohol abuse.  No thought disorders or more 
than slight impairment of memory or concentration have been 
noted.  He has never been noted to be other than alert and 
oriented.  He was able to maintain his Postal Service job for 
10 years, until he had to retire based on a long recuperation 
period from surgery.  Thereafter, he obtained another job 
that he held for a year.  Furthermore, he has been able to 
function without the assistance of psychiatric therapy not 
associated with his alcohol dependence and without any 
medication other than sleeping pills.  There is no evidence 
of record that reflects any suicidal ideation or other severe 
symptoms of any organic brain disease, psychosis or thought 
disorder related to the appellant's PTSD.  

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 30 percent for the 
appellant's PTSD under these criteria.  The evidence of 
record reflects that the appellant suffers from a somewhat 
restricted affect, that he is often argumentative and that he 
has isolated himself from the community at large.  The recent 
VA psychiatric examination demonstrated that the appellant's 
PTSD is moderate as reflected by the assignment of a Global 
Assessment of Functioning score of 55.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has stated, with respect to the GAF 
scale: "[a] 55-60 rating indicates "moderate difficulty in 
social, occupational, or school functioning." See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).

Even assuming that the appellant's psychiatric disability, 
with its features of interpersonal difficulties, social 
isolation and feelings of irritation, may adversely affect 
social adaptability to some extent, nevertheless, it does not 
more than definitely affect industrial adaptability.  In 
pertinent part, the provisions of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
nightmares, isolation and difficulty controlling his temper 
have been shown to interfere with his level of ability to 
maintain effective and wholesome relationships, as well as to 
decrease his initiative, flexibility, efficiency and 
reliability levels, such interference is no more than 
definite as demonstrated by the clinical objective findings 
of record.  See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. 
Brown, 7 Vet. App. 204 (1994).  The appellant has continued 
to function without continuous mental health treatment, he 
functions without any prescribed medication other than 
sleeping pills, he maintained one job for 10 years and sees 
no barriers to obtaining another and he has not required any 
hospitalizations related to his PTSD psychiatric 
symptomatology.  The findings set forth above most closely 
approximate those necessary for the 30 percent evaluation, 
and that rating would therefore be continued under the old 
rating criteria.  See 38 C.F.R. § 4.7 (1996).  The findings 
needed for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

B.  Rating Criteria in Effect After November 1996 Regulation 
Change.

Turning to consideration of the appellant's PTSD under the 
most recent criteria, the Board notes that the November 1996 
regulations state that, under the General Rating Formula for 
Mental Disorders, total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
For a 30 percent evaluation to be assigned, there must be 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

Once again, upon review of all the evidence of record, the 
Board concludes that there is simply not enough evidence to 
support a evaluation in excess of 30 percent for the 
appellant's PTSD.  The evidence of record does not establish 
that the appellant demonstrates such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  While the appellant has 
evidenced a somewhat restricted affect, some disturbances of 
motivation and mood and some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence of record shows that the appellant was able to 
maintain a good 10-year work history at the same job that was 
interrupted by physical problems and thereafter he was able 
to continue employment in a position that did not require 
physical labor and by his own account, does not suffer from 
any problem that would interfere with his working.  The 
evidence of record does demonstrate that the appellant 
suffers from such symptoms as depressed mood, anxiety and 
chronic sleep impairment and that he does demonstrate reduced 
reliability and productivity due to some disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  
Therefore a 30 percent evaluation, but not more, would be 
warranted under the new rating criteria. 

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The July 1995 University of Alabama hospital reports, the 
July to December 1995 private counseling reports and the May 
1997 VA psychiatric examination report indicate findings, 
including a GAF value of 55, which show moderate symptoms and 
moderate difficulty in social and occupational functioning 
due to PTSD.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
PTSD since they consider the his overall industrial 
impairment due to his psychiatric illness.

Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 30 percent for PTSD 
under either of the schedular criteria in effect before or 
after November 1996, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).

II.  Low Back Disability.

The appellant contends that his service-connected low back 
disability warrants a higher rating because of the severity 
of this condition.  He maintains that his lumbar spine 
symptoms are getting worse and that he has been greatly 
restricted in his activities due to low back pain.  
Therefore, he believes that a higher disability evaluation 
for his back condition is warranted.  The appellant's 
representative joins him in these contentions.  

The appellant's low back disability has been described as 
mechanical low back pain with herniated nucleus pulposus and 
status post diskectomy, currently evaluated as 20 percent 
disabling.  The RO has evaluated this disability under the 
provisions of Diagnostic Code 5293, intervertebral disc 
syndrome.

Under the rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks and a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For a lumbosacral strain, a 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position 
and a 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Review of the evidence of record indicates that the appellant 
received medical treatment at the Norwood Clinic between 
April 1986 and March 1996.  Lumbar spine x-rays taken in 
December 1989 revealed a lumbar spine that was probably 
within normal limits.  Subsequent radiographic examination 
conducted in July 1994 demonstrated very mild degenerative 
disc disease at L4-5, L5-S1, and L1-2.  X-rays taken in 
January 1996 revealed mild degenerative disease at L1-2.  
There was partial sacralization of the 5th lumbar segment 
which articulated with the sacrum on the right with adjacent 
sclerosis compatible with degenerative disease.  These 
findings were noted to be post-diskectomy, L4-5.  

The appellant underwent a microscopic lumbar diskectomy, L4-
5, central and left, in March 1995, at the Carraway Methodist 
Medical Center.  He tolerated the procedure well and there 
were no medical complications.  The physical examination 
associated with admission at the University of Alabama 
hospital in September 1995 was reported to be within normal 
limits.  

The evidence of record includes a March 1996 letter from a 
private physician who first treated the appellant in July 
1994 for low back pain.  The appellant was noted to have had 
a slow recovery from his March 1995 back operation; he had 
back pain and was unable to work after the operation, but the 
physician stated that the appellant had improved with 
treatment since that time.  His lumbar flexion was noted to 
be much improved.  Straight leg raising was at 70 degrees on 
the right and 60 degrees on the left.  He did not have foot 
drop.  He did have normal deep tendon reflexes in the knees 
and ankles.  The physician also stated that the appellant was 
able to resume his duties with the Postal Service.  

The appellant underwent a VA spine examination in January 
1997.  He complained of back pain with some relief from the 
1995 surgery.  He said that he had constant low back pain 
that radiated to his right leg at the knee level.  He also 
reported that he could not lift more than 30 pounds.  
Physical examination revealed a well-healed laminectomy scar 
in the midline of the back.  No postural or fixed deformities 
were found.  The musculature of the back was that of a normal 
56-year old person.  No muscle spasms were demonstrated.  
Forward flexion was to 52 degrees and backward extension was 
to 8 degrees.  Left lateral flexion was 52 degrees and right 
lateral flexion was 50 degrees.  There was objective evidence 
of pain on motion.  The Goldthwaithe sign was negative.  The 
straight leg raises were positive at 45 degrees and the 
reflexes were bilaterally normal at the knees and the ankles.  
Radiographic examination revealed mild degenerative changes 
in the lumbar spine.  The examiner rendered a diagnosis of 
postoperative diskectomy at L4-5, with residual loss of 
motion and arthritic changes and persistent pain.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate, and the degree of pain he has.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported, however, no muscle atrophy 
or weakness has been demonstrated and no tenderness or spasms 
have been observed.  The appellant has consistently 
complained of chronic pain, and recent objective medical 
evidence did show findings limitation of motion and pain on 
motion.  There were also complaints of some radiculopathy 
down the right sciatic nerve.  There was radiographic 
evidence of arthritic changes.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  Likewise, to the extent 
arthritis may be present in the low back, and be secondary to 
the service connected disorder, it does not provide a basis 
for a separate rating.  Limitation of motion, including any 
due to arthritis is contemplated in the rating assigned.  
Significantly, only mild degenerative changes were noted on 
the most recent studies, and thus, cannot be said to provide 
a basis for an increased rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  There have no medical findings of atrophy or 
loss of muscle strength or back spasms.  As such, findings 
commensurate with pronounced or severe low back disc 
impairment under Diagnostic Code 5293 are not shown.  
Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence does support a 
finding of moderate limitation of motion under Diagnostic 
Code 5292, this would not result in a higher rating since the 
rating for moderate impairment under that Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine with complaints of right leg sciatic 
radiation, with no objective credible evidence of associated 
muscle spasms, absent knee jerks, loss of lateral motion with 
osteo-arthritic changes, a positive Goldthwaite's sign, 
listing of the whole spine to the opposite side, or any 
additional neurological symptomatology in order to warrant an 
evaluation in excess of 20 percent under applicable 
diagnostic criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295.  As such, the Board does not find that the 
objective clinical evidence warrants an evaluation in excess 
of 20 percent due to functional impairment manifested by 
weakness or other related symptomatology of the appellant's 
low back, to include decreased endurance, excess 
fatigability, and incoordination.  There is no competent 
credible evidence at this time suggesting that the 
appellant's back disability produces more than moderate 
functional impairment so as to warrant a schedular evaluation 
in excess of 20 percent under 38 C.F.R. §  4.40 and § 4.45, 
or the applicable diagnostic codes.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
91, 93 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant's current low back symptomatology more 
nearly approximates the criteria indicative of a 20 percent 
schedular evaluation under Diagnostic Codes 5292 or 5293.  
38 C.F.R. § 4.7.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the back disability than that commensurate with the 
assigned 20 percent rating.  Therefore, the regular schedular 
standards, with the 20 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by his back disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
PTSD, under either of the schedular criteria in effect prior 
to or after November 7, 1996, is denied.

Entitlement to an increased rating in excess of 20 percent 
for the appellant's low back disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 18 -


- 16 -


